453 F.2d 1377
72-1 USTC  P 9249
Philip SINCLAIR, Plaintiff and Appellant,v.UNITED STATES of America, Defendant and Appellee,v.Louis D. PIERCE and Morton J. Archer, Third-Party Defendants.
No. 25927.
United States Court of Appeals,Ninth Circuit.
Feb. 9, 1972.

Thomas N. Fat (argued), William M. Bitting, of Hill, Farrer & Burrill, Los Angeles, Cal., for plaintiff-appellant.
Gordon Gilman, Dept. of Justice (argued), William D. Keller, Asst. Atty. Gen., Tax Division, Dept. of Justice, Washington, D. C., for defendant-appellee.
Before CHAMBERS, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
In this case where a tax refund was sought, issues of fact were resolved against Sinclair.


2
At issue were whether Sinclair as treasurer of the National 8-Ball Association was a person responsible (duty bound) to pay withholding taxes to the Internal Revenue Service and whether his failure to make the company's required payment was wilful.


3
The trial court's findings were not clearly erroneous.


4
Judgment affirmed.